DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20, as recited in an amendment filed on December 21, 2021, were previously pending and subject to a final office action filed on February 10, 2022 (the “February 10, 2022 Final Office Action”).  On June 7, 2022, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, where Applicant further amended claims 1, 5-8, 12-15, 19, and 20; and added new claims 21 and 22 (the “June 7, 2022 RCE”).  Claims 1-22, as recited in the June 7, 2022 RCE, are currently pending and subject to the non-final office action below.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on June 8, 2022 was considered by the examiner and is in compliance with the provisions of 37 CFR § 1.97(b)(4).

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112(b)
Applicant’s arguments, see Applicant’s Remarks, p. 8, Rejection Under 35 U.S.C. § 112(b) Section, filed on June 7, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. § 112(b), have been considered but they are moot in light of Applicant’s amendments to claims 1, 8, and 15.  Specifically, Applicant amended claims 1, 8, and 15 to remove the limitations that were deemed to be indefinite in the February 10, 2022 Final Office Action.  As such, the rejections to claims 1-20 under 35 U.S.C. § 112(b) are withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 8-17, Rejection Under 35 U.S.C. § 101 Section, filed on June 7, 2022, with respect to rejections of claims 1-22 under 35 U.S.C. § 101, have been considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-22 under 35 U.S.C. § 101 are maintained in this office action.
Applicant asserts that the claims do not constitute an abstract idea within the Mental Processes category under Prong One of Step 2A. See Applicant’s Remarks, at p. 10, first paragraph.  Examiner respectfully disagrees.  Other than reciting: (1) a system; (2) processor; (3) at least one memory; (4) an input/output interface; (5) a plurality of medical hub communication devices; (6) at least one surgical instrument; (7) a database configured to store data; (8) computer readable instructions; and the steps of: (9) aggregating medical resource usage data from the plurality of medical hubs, the medical resource usage data comprising: data pertaining to medical products and an indication of efficiency based on their usage; disposal records of when the medical products were disposed of; and for each description of the medical product: location data describing which medical facility said medical product was allocated to; and outcome data pertaining to an outcome of a patient from a procedure that utilized the medical product, the outcome data including an indication of whether the procedure was a success or a failure; and (10) based on the predictive model, automatically order additional medical products for the local facility, wherein usage of the medical products may inform supply status and serve as a trigger for the automatic ordering, the context of claims 1, 8, and 15 encompasses concepts that are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion).  For example, the abstract mental process described in the claims is directed to a method for determining a correlation between data (i.e., positive outcome data and medical product location data), generating a cost and effectiveness model for overall operations at multiple facilities, and generating a recommendation for changing a medical resource usage policy based on the correlation).  The specific limitations which are interpreted to be part of the abstract mental process are underlined below.
A cloud based analytics automated inventory resource management medical system comprising:
at least one processor;

at least one memory communicatively coupled to the processor;

an input/output interface configured for accessing data from a plurality of medical hub communication devices, each communicatively coupled to at least one surgical instrument; and

a database residing in the at least one memory and configured to store the data; the at least one memory storing instructions executable by the at least one processor to:

aggregate medical resource usage data from the plurality of medical hubs, the medical resource usage data comprising:

data pertaining to medical products and an indication of efficiency based on their usage;

disposal records of when the medical products were disposed of; and for each description of the medical product:

location data describing which medical facility said medical product was allocated to; and

outcome data pertaining to an outcome of a patient from a procedure that utilized the medical product, the outcome data including an indication of whether the procedure was a success or a failure;

determine a correlation between successful outcomes from the outcome data and one or more of the data pertaining to the medical products, disposal records of the medical products, and location data of the medical products, wherein the successful outcome is determined based on a comparison to an average or expected outcome from the aggregated medical resource usage data;
	
predict, via a predictive model, effects of one or more recommendations on  one or more of cost, inventory space, product utilization rates, and effectiveness, for a local facility relative to overall operations at multiple facilities in a localized area containing the local facility, using the determined correlation and the aggregated medical resource usage data; and

based on the predictive model, automatically order additional medical products for the local facility, wherein usage of the medical products may inform supply status and serve as a trigger for the automatic ordering.

The aforementioned, underlined claim limitations described in claims 1, 8, and 15 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a user mentally and/or manually generating medical resource usage practices (i.e., making observations, evaluations, judgments, and/or opinions in the forms of the determined correlation between data and generated recommendation to change a medical resource usage practice).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 8, and 15 recite an abstract idea.
Next, Applicant asserts that under Prong Two of Step 2A of the Alice/Mayo Test (i.e., whether the claim limitations are indicative of integration into a practical application), the claims are directed to “an improvement in the technical field of network connected medical devices to optimize their usage at a specific medical facility.” See Applicant’s Remarks, at pp. 11-13.  However, Examiner respectfully disagrees with Applicant’s assertion.
The newly amended limitation directed to “based on the predictive model, automatically order additional medical products for the local facility, wherein usage of the medical products may inform supply status and serve as a trigger for the automatic ordering”, described in claims 1, 8, and 15, does not represent an improvement to the functioning of a computer or a technical field.  When evaluating whether claims recite an improvement to the functioning of a computer or a technical field, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. MPEP § 2106.05(a).  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.  An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.
For example, in the McRO, Inc. v. Bandai Namco Games Am. Inc. case, the Federal Circuit relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. Id.  Conversely, the Federal Circuit has held claims which merely record, transmit, and archive data by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem may not be sufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (citing the TLI Communications LLC v. AV Auto case).  Further, gathering and analyzing information using conventional techniques, was also determined to be insufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (also citing the TLI Communications case).
Similar to the TLI Communications case, Applicant’s claims merely implement conventional techniques, such as “aggregating medical resource usage data” and making determinations from the aggregated data using a generic predictive model.  Applicant’s claims merely apply the existing process of using forecasting software to make predictions in the future.  The limitation directed to “implementing the medical recommendation by deploying the update to the one or more control programs at the local facility”, described in claims 1, 8, and 15, is claimed at a high-level and is old and well-known in the medical industry.  Further, Applicant has not described a technical problem or how the use of determining predictive effects of recommendations provides a technical solution a technical problem in the claims or the specification.  Merely stating that this feature can improve medical efficacy and efficiency without providing any details as to how a generic recommendation, such as reducing the amount of use of a medical device, improves the functioning of computers or a technical field does not provide enough support to show an improvement in a technical field.  Rather, this is a general allegation in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art).  Therefore, the inclusion of this limitation within the claims does not provide an improvement over generic devices and computer functions.
Therefore, the rejections of claims 1-20 under 35 U.S.C. § 101 are maintained; and the rejections of new claims 21 and 22 are added, in this office action.  Please see amended rejections to claims 1-22 under 35 U.S.C. § 101 below, for further clarification and analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 17-21, Rejection Under 35 U.S.C. § 103 Section, filed June 7, 2022, with respect to rejections of claims 1-20 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1, 8, and 15.  Therefore, the combinations of the references previously cited in the February 10, 2022 Final Office Action are not used to teach the newly amended claim limitations in independent claims 1, 8, and 15.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations which are not supported by the original disclosure are as follows:
- The recitations of:
- “based on the predictive model, automatically order additional medical products for the local facility, wherein usage of the medical products may inform supply status and serve as a trigger for the automatic ordering” (as described in claims 1, 8, and 15).
	Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter. See MPEP §§ 2163.06 and 2163.07.  In the present case, the specification is silent as to the underlined portions above.  These limitations change the scope of the claims, and it is unclear where the support is for the system and method performing the aforementioned limitations.
            In particular, Applicant does not point to, nor was the Examiner able to find support for these limitations within the specification as originally filed on March 29, 2018.  For example, paragraph [0258] discloses that “analysis of this information [a product’s usage information] for a given hospital coupled with its ordering information, may eventually inform the supply status and can enable ordering recommendations.  This may occur automatically, once the cloud system registers that products are being used in the OR, or through other means.”  This disclosure provides general support for cloud system being capable of automatically generating ordering recommendations based on a medical product’s usage information (i.e., the system is able to generate recommendations to order products based on their usage information).  However, this disclosure does not provide support for the narrower interpretation directed to the cloud system being capable of automatically ordering additional medical products based on the product’s usage information (i.e., the disclosure in paragraph [0258] of Applicant’s specification does not provide support for the system being to order additional products on its own).  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out where (if possible) the aforementioned limitation has support in the originally filed specification and/or claims.
Examiner further notes that the step directed to “based on the predictive model, automatically order additional medical products for the local facility, wherein usage of the medical products may inform supply status and serve as a trigger for the automatic ordering” is not described by the present specification in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, e.g. see MPEP 2161.01.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement, e.g. see MPEP 2161.01.  For example, the specification and/or present claim language does not disclose a specific algorithm (e.g. the necessary steps and/or flowcharts) that explains how the system is able to automatically order additional medical products based on the usage information.  As such, claims 1, 8, and 15 are rejected for failing to comply with the written description requirement under 35 U.S.C. § 112(a).
Claims 2-7, 9-14, 16-20, 21, and 22 (which individually depend on claims 1, 8, or 15) are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement for similar reasons as described in the § 112(a) new matter rejections of claims 1, 8, and 15 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-7 and 21 are directed to a cloud based analytics automated inventory resource management medical system, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 8-14 and 22 are directed to a method of a cloud based analytics automated inventory resource management medical system, which is also within one of the four statutory categories (i.e., a process). See id.  Claims 15-20 are directed to a non-transitory computer readable medium, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 Revised PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 1, 8, and 15 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 1 and claims 8 and 15 include limitations that recite an abstract idea.  Note that independent claim 1 is the system claim, while claim 8 covers a method claim and claim 15 covers the matching non-transitory computer readable medium.  Specifically, independent claim 8 recites (and claims 1 and 15 substantially recite the following limitations):
A cloud based analytics automated inventory resource management medical system comprising:
at least one processor;

at least one memory communicatively coupled to the processor;

an input/output interface configured for accessing data from a plurality of medical hub communication devices, each communicatively coupled to at least one surgical instrument; and

a database residing in the at least one memory and configured to store the data; the at least one memory storing instructions executable by the at least one processor to:

aggregate medical resource usage data from the plurality of medical hubs, the medical resource usage data comprising:

data pertaining to medical products and an indication of efficiency based on their usage;

disposal records of when the medical products were disposed of; and for each description of the medical product:

location data describing which medical facility said medical product was allocated to; and

outcome data pertaining to an outcome of a patient from a procedure that utilized the medical product, the outcome data including an indication of whether the procedure was a success or a failure;

determine a correlation between successful outcomes from the outcome data and one or more of the data pertaining to the medical products, disposal records of the medical products, and location data of the medical products, wherein the successful outcome is determined based on a comparison to an average or expected outcome from the aggregated medical resource usage data;
	
predict, via a predictive model, effects of one or more recommendations on  one or more of cost, inventory space, product utilization rates, and effectiveness, for a local facility relative to overall operations at multiple facilities in a localized area containing the local facility, using the determined correlation and the aggregated medical resource usage data; and

based on the predictive model, automatically order additional medical products for the local facility, wherein usage of the medical products may inform supply status and serve as a trigger for the automatic ordering.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, fall within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., determining a correlation between data (i.e., positive outcome data and medical product location data) and generating a recommendation for changing a medical resource usage policy based on the correlation).  That is, other than reciting: (1) cloud based analytics automated inventory resource management medical system; (2) a processor; (3) at least one memory; (4) an input/output interface; (5) a plurality of medical hub communication devices; (6) at least one surgical instrument; (7) a database configured to store data; (8) computer readable instructions; and the steps of: (9) aggregating medical resource usage data from the plurality of medical hubs, the medical resource usage data comprising: data pertaining to medical products and an indication of efficiency based on their usage; disposal records of when the medical products were disposed of; and for each description of the medical product: location data describing which medical facility said medical product was allocated to; and outcome data pertaining to an outcome of a patient from a procedure that utilized the medical product, the outcome data including an indication of whether the procedure was a success or a failure; and (10) based on the predictive model, automatically order additional medical products for the local facility, wherein usage of the medical products may inform supply status and serve as a trigger for the automatic ordering, the context of claims 1, 8, and 15 encompass concepts that are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., determining a correlation between data (i.e., positive outcome data and medical product location data), generating a cost and effectiveness model for overall operations at multiple facilities, and generating a recommendation for changing a medical resource usage policy based on the correlation).
The aforementioned claim limitations described in claims 1, 8, and 15 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a user mentally and/or manually generating medical resource usage practices (i.e., making observations, evaluations, judgments, and/or opinions in the forms of the determined correlation between data and generated recommendation to change ma medical resource usage practice).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 8, and 15 recite an abstract idea.
Furthermore, Examiner notes that dependent claims 2-7 and 21 (and similarly for dependent claims 9-14, 16-20, and 22) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claims 2-4, 9-11, 16-18, 21, and 22 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 5-7, 12-14, 19, and 20 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 5-7, 12-14, 19, and 20 merely recite the type of recommendation that is generated (i.e., these steps are deemed to be reasonably performed mentally or manually using a pen and paper, because they are types of observations, evaluations, judgments, and/or opinions).

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
Following Prong Two of Step 2A of the 2019 Revised PEG, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In present case, for representative independent claim 1 (similar to claims 8 and 15), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A cloud based analytics automated inventory resource management medical system (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) comprising:

at least one processor (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

at least one memory (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) communicatively coupled to the processor;

an input/output interface (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured for accessing data from a plurality of medical hub communication devices (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), each communicatively coupled to at least one surgical (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h)); and

a database (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) residing in the at least one memory and configured to store the data (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the at least one memory storing instructions executable by the at least one processor to (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

aggregate medical resource usage data from the plurality of medical hubs, the medical resource usage data comprising (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec and Alice Corp. Pty. Ltd. v. CLS Bank Int’l cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)):

data pertaining to medical products and an indication of efficiency based on their usage (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec and Alice Corp. Pty. Ltd. v. CLS Bank Int’l cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

disposal records of when the medical products were disposed of; and for each description of the medical product (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec and Alice Corp. Pty. Ltd. v. CLS Bank Int’l cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)):

location data describing which medical facility said medical product was allocated to (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec and Alice Corp. Pty. Ltd. v. CLS Bank Int’l cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

outcome data pertaining to an outcome of a patient from a procedure that utilized the medical product, the outcome data including an indication of whether the procedure was a success or a failure (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec and Alice Corp. Pty. Ltd. v. CLS Bank Int’l cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

determine a correlation between successful outcomes from the outcome data and one or more of the data pertaining to the medical products, disposal records of the medical products, and location data of the medical products, wherein the successful outcome is determined based on a comparison to an average or expected outcome from the aggregated medical resource usage data;
	
predict, via a predictive model (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), effects of one or more recommendations on  one or more of cost, inventory space, product utilization rates, and effectiveness, for a local facility relative to overall operations at multiple facilities in a localized area containing the local facility, using the determined correlation and the aggregated medical resource usage data; and

based on the predictive model, automatically order additional medical products for the local facility, wherein usage of the medical products may inform supply status and serve as a trigger for the automatic ordering (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

computer readable instructions (as described in claim 15) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components to perform the abstract mental process of determining a correlation between data (i.e., positive outcome data and medical product location data) and generating a recommendation for changing a medical resource usage policy based on the correlation), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the field of medical records). See MPEP §§ 2106.05(f), (g), (h).
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the processor, memory, input/output interface, and database) and other machinery (i.e., the surgical instrument) to perform the existing process of compiling data and display information (i.e., displaying a recommendation to change a medical resource usage practice); and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the computer readable instructions (i.e., generic software); the computer components (i.e., the processor, memory, input/output interface, and database); and the predictive model, described in claims 1, 8, and 15 to ultimately perform the limitations identified in claims 1, 8, and 15 as being directed to the abstract idea.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the step of “aggregating the medical resource usage data”, described in claims 1, 8, and 15 to collect the information (i.e., data pertaining to medical product efficiency, disposal records, medical product location, and patient outcomes) that is used in the aforementioned abstract concept of determining a correlation between data and generating a recommendation to change medical resource usage practices; and
- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the limitation directed to “aggregating the medical resource usage data”, described in claims 1, 8, and 15, is similarly deemed to be a necessary data gathering step (i.e., “aggregating” the data pertaining to medical product efficiency, disposal records, medical product location, and patient outcomes is a necessary gathering step before the system is able to determine the correlation and make the recommendations); and
- Printing or downloading generated menus, e.g., see Apple, Inc. v. Ameranth, Inc. – similarly, the limitation directed to “automatically ordering additional medical products for the local facility”, described in claims 1, 8, and 15, is similarly deemed to be a necessary data outputting step (i.e., “deploying” (i.e., transmitting) the medical recommendation to order the additional medical products is a necessary outputting step after the system generates the recommendation).
- The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g., see MPEP § 2106.05(h)):
- Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Iatric Sys. – similarly, the limitation directed to “the description of the medical products including location data and outcome data”, described in claims 1, 8, and 15, merely limits the claims to the field of medical product data and does not provide any meaningful limits to the abstract mental process described in the claims; and
- Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g., see Electric Power Group, LLC v. Alstom S.A. – similarly, the limitation directed to “aggregating disposal records of when the medical products storing the datasets for analysis, where the datasets comprise a plurality of medical records”, described in claims 1, 8, and 15, merely limits the claims to the field of medical products and does not provide any meaningful limits to the abstract mental process described in the claims.
Thus, the additional elements in independent claims 1, 8, and 15 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 5-7, 12-14, 19, and 20 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claims 2-4, 9-11, 16-18, 21, and 22 recite the following additional elements (underlined below):
the disposal records are derived at least in part from disposal bins configured to automatically record an amount of medical products disposed into the bins (as described in claim 2 and substantially similarly described in claims 9 and 16) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h); and insufficient to amount to significantly more than the judicial exception as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

the outcome data is derived at least in part from operational data transmitted by a medical device used during the procedure (as described in claim 3 and substantially similarly described in claims 10 and 17) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

the operational data includes a recordation by the medical device of a number of staple firings that were fired by the medical device during the procedure (as described in claim 4 and substantially similarly described in claims 11 and 18) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h); and insufficient to amount to significantly more than the judicial exception as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

generate a medical recommendation to update one or more control programs specific to the local facility based on the predictive model and characteristics of the local facility, wherein the medical recommendation is based on the aggregated medical resource usage data that shows improvements realized by one or more similarly situated medical facilities (as described in claim 21 and 22); and

implement the medical recommendation by deploying the update to the one or more control programs at the local facility (as described in claims 21 and 22) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05 (h); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

However, these additional elements in dependent claims 2-4, 9-11, 16-18, 21, and 22 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely limits the claims to the field of medical products usage data), for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g), (h).  As such, the additional elements in dependent claims 2-4, 9-11, 16-18, 21, and 22 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-22: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-22 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the 2019 Revised PEG
Regarding Step 2B of the 2019 Revised PEG, claims 1-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1-4, 8-11, 15-18, 21, and 22 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f), (g), (h).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1-4, 8-11, 15-18, 21, and 22, as recited, the system; processor; at least one memory; input/output interface; plurality of medical hub communication devices; at least one surgical instrument; a database configured to store data; computer readable instructions; disposal bins; medical device; predictive model; and the steps of: aggregating medical resource usage data from the plurality of medical hubs; causing the display of the medical recommendation to at least one medical hub at a local facility; based on the predictive model, automatically order additional medical products for the local facility, wherein usage of the medical products may inform supply status and serve as a trigger for the automatic ordering; transmitting operational data; recording a number of staple firings that are fired by a medical device during a specific medical procedure; and implementing the medical recommendation by deploying the update to the one or more control programs at the local facility, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- Regarding the system; processor; at least one memory; input/output interface; plurality of medical hub communication devices; at least one surgical instrument; a database configured to store data; computer readable instructions; disposal bins; medical device; and predictive model - Applicant generally describes the system for performing the functions of claimed invention as being implemented by “electrical circuitry forming a general purpose computing device configured by a computer program (e.g., a general purpose computer configured by a computer program which at least partially carries out processes and/or devices described herein, or a microprocessor configured by a computer program which at least partially carries out processes and/or devices described herein).” See Applicant’s specification, filed March 29, 2018, paragraph [0361].  This disclosure shows that the system and its components are part of a general purpose computer, which are the equivalent of a desktops, laptops, tablets, and server computers. See Applicant’s specification, at paragraph [0361].  These devices are old and well-known computing devices in the medical industry.  Therefore, the disclosure in Applicant’s specification shows that the processor; at least one memory; input/output interface; plurality of medical hub communication devices; at least one surgical instrument; a database configured to store data; computer readable instructions; disposal bins; and medical device, are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
- Regarding the steps and features of: “aggregating medical resource usage data from the plurality of medical hubs”; “causing the display of the medical recommendation to at least one medical hub at a local facility”; “based on the predictive model, automatically order additional medical products for the local facility, wherein usage of the medical products may inform supply status and serve as a trigger for the automatic ordering”; “transmitting operational data”; “recording a number of staple firings that are fired by a medical device during a specific medical procedure”; and “implementing the medical recommendation by deploying the update to the one or more control programs at the local facility” - The following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
	- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “aggregating medical resource usage data from the plurality of medical hubs”; “based on the predictive model, automatically order additional medical products for the local facility, wherein usage of the medical products may inform supply status and serve as a trigger for the automatic ordering”; “transmitting operational data”; and “implementing the medical recommendation by deploying the update to the one or more control programs at the local facility”, described in claims 1, 8, and 15, are similarly deemed to be well-understood, routine, and conventional activities in the field of resources management, because they also represent mere collection and transmission of data over a network (i.e., collecting medical procedure operational data and recommendation data, and transmitting this information over a network); and
- Electronic recordkeeping, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly the limitations directed to: “aggregating the medical resource usage data”, described in claims 1, 8, and 15; and “recording the number of staple firings that are fired during a medical procedure”, described in claims 4, 11, and 18, are claimed in a generic manner (i.e., generally stating that data is “aggregated” and “recorded” is deemed to be a well-understood, routine, and conventional function in the medical industry).
Therefore, the additional described in claims 1-4, 8-11, 15-18, 21, and 22 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1-4, 8-11, 15-18, 21, and 22 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1-4, 8-11, 15-18, 21, and 22 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 5-7 (which depend on claim 1 due to their respective chains of dependency); dependent claims 12-14 (which depend on claim 8 due to their respective chains of dependency); and dependent claims 19 and 20 (which depend on claim 15 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 5-7, 12-14, 19, and 20 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 8, and 15.  Dependent claims 5-7, 12-14, 19, and 20 merely add limitations that further narrow the abstract idea described in independent claims 1, 8, and 15.  Therefore, claims 1-22 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Reiner (Pub. No. US 2017/0068792), as modified in view of:
- Mohlenbrock et al. (Pub. No. US 2016/0034648);
- Palmer et al. (Pub No. US 2011/0166883); and
- Yelton et al. (Pub. No. US 2011/0087502).

	Regarding claims 1, 8, and 15,
		- Reiner teaches:
- a cloud based analytics automated inventory resource management medical system comprising (as described in claim 1) (Reiner, paragraphs [0049], [0103], and [0110]; Paragraph [0049] teaches a system and method for medical device data tracking and outcomes analysis, including supporting technologies which enable the creation, recording, storage, communication, analysis, and reporting of standardized quality and safety metrics throughout the medical device life span.  Paragraphs [0103] and [0110] teach that one of the features of the system include portability, where the data is readily accessible due to the data being held and retrieved by the program from the cloud (i.e., the system is cloud-based).);
				- at least one processor (as described in claim 1) (Reiner, paragraph [0056]; Paragraph [0056] teaches that the client computer 101 may include a processor 106 that provides client data processing.);
				- at least one memory communicatively coupled to the processor (as described in claim 1) (Reiner, paragraph [0056]; Paragraph [0056] teaches that the processor 106 may include a memory 109 with a program 110 have a data structure 111.);
				- an input/output interface configured for accessing data from a plurality of medical hub communication devices, each communicatively coupled to at least one surgical instrument (as described in claim 1) (Reiner, paragraph [0056]; Paragraph [0056] teaches that the processor 106 may include an input/out (I/O) interface 108.); and
				- a database residing in the at least one memory and configured to store the data (as described in claim 1) (Paragraph [0065] teaches that the storage device 113 may store at least one data file (i.e., configured to store data).  Further, paragraph [0065] teaches that the data storage device 113 may include a database, and the data storage device 113 may be couple to the client computer 101 [which has contained the memory component 109] (i.e., the database resides on the memory).);
				- the at least one memory storing instructions executable by the at least one processor to (as described in claim 1) (Reiner, paragraph [0056]; Paragraph [0056] teaches that the processor 106 may include a memory 109 with a program 110.  Paragraph [0078] teaches that the processing operations of the invention may be realized as programs having code instructions that are executed on data processing units (i.e., computer instructions executable by at least one processor of the cloud-based analytics system).):
			-  a method of a cloud based analytics automated inventory resource management medical system for improving efficiency in a medical environment, the method comprising (as described in claim 8) (Reiner, paragraphs [0049], [0103], and [0110]; Paragraph [0049] teaches a system and method for medical device data tracking and outcomes analysis, including supporting technologies which enable the creation, recording, storage, communication, analysis, and reporting of standardized quality and safety metrics throughout the medical device life span.  Paragraphs [0103] and [0110] teach that one of the features of the system include portability, where the data is readily accessible due to the data being held and retrieved by the program from the cloud (i.e., the system is cloud-based).):
			- a non-transitory computer readable medium storing computer instructions executable by the at least one processor of a cloud-based analytics system to (as described in claim 15) (Reiner, paragraphs [0078] and [0080]; Paragraph [0080] teaches that the invention may be stored on or read from other computer-readable media, such as secondary storage devices, like hard disks, floppy disks, and CD-ROM (e.g., non-transitory computer readable media).  Paragraph [0078] teaches that the processing operations of the invention may be realized as programs having code instructions that are executed on data processing units (i.e., computer instructions executable by at least one processor of the cloud-based analytics system).):
				- aggregate medical resource usage data from the plurality of medical hubs, the medical resource usage data comprising (as described in claims 1, 8, and 15) (Reiner, paragraph [0098]; Paragraph [0098] teaches a single all-inclusive database 113, 114, and a program 110 which records, tracks, and analyzes safety, quality, and performance data referable to medical devices (i.e., aggregating medical resource usage data) and the procedures associated with them.  Further, paragraph [0098] teaches that the data is comingled data from a large pool of institutional and individual providers (i.e., the data is from a plurality of medical hubs), which provides an objective and unbiased mechanism for establishing best practice guidelines, community wide standards, and proficiency requirements specific to individual medical devices and associated procedures :
					- data pertaining to medical products and an indication of efficiency based on their usage (as described in claims 1, 8, and 15) (Reiner, paragraphs [0084] and [0089]; Paragraphs [0084] and [0089] teach that one of the applications of the invention is recording device data (i.e., data pertaining to a medical product), including performance and safety ratings (i.e., indications of efficiency based on medical product usage) and device profile scores.);
					- disposal records of when the medical products were disposed of (as described in claims 1, 8, and 15) (Paragraphs [0236] and [0247]; Paragraph [0236] teaches that one of the often forgotten (yet important) steps in the medical device usage life cycle is the last and final step of device disposal.  Paragraph [0247] teaches that a date and time stamped record of the device disposal process is automatically recorded by the program 110 in the database 113, 114, which begins with the initiation of device disposal (as recorded by the provider of record) and ending with the documentation of device destruction (i.e., recording disposal records of when the medical products were disposed).);
					- location data describing which medical facility said medical product was allocated to (as described in claims 1, 8, and 15) (Reiner, paragraphs [0084]-[0086] and [0274]; Paragraphs [0084]-[0086] teaches that one of the applications of the invention is recording data related to medical device usage, including institutional data, such as name, location (i.e., location data describing the medical facility where the medical product was allocated), facility type, Historical Usage of Device, and Profile Score.  Paragraph [0274] further shows that in step 305, the program 110 receives information on the physical location of the medical device and records this physical location in the databases 113 and 114 (i.e., aggregating location data describing the medical facility where the medical product was allocated).);
					- outcome data pertaining to an outcome of a patient from a procedure that utilized the medical product (as described in claims 1, 8, and 15) (Reiner, paragraphs [0145] and [0151]; Paragraph [0145] teaches that provider registration is part of the medical procedure and entails an identification/authentication of each individual healthcare provider who is taking part in the planned procedure.  Paragraph [0151] teaches that one of the data elements recorded from providers include outcomes analysis data, such as procedural clinical outcomes, adverse events, technical failures) (i.e., outcome data pertaining to an outcome of a patient from a procedure that utilized the medical product).); and
					- the outcome data including an indication of whether the procedure was a success or a failure (as described in claims 1, 8, and 15) (Reiner, paragraphs [0355] and [0401]; Paragraph [0355] teaches that the Medical Device Data Components and Derived Analytics include response to the following: Paragraph [0401] Did any adverse clinical event take place during or immediately following the performance of the procedure? (i.e., an indication of whether the procedure was a success or a failure).  If yes, document the specific type of event and its clinical severity (i.e., recording indications of whether the procedure was a success or a failure).
		- Reiner does not explicitly teach a system, method, and non-transitory computer readable medium storing computer readable instructions, comprising:
			- determining a correlation between successful outcomes from the outcome data and one or more of the data pertaining to the medical products, disposal records of the medical products, and location data of the medical products, wherein the successful outcome is determined based on a comparison to an average or expected outcome from the aggregated medical resource usage data (as described in claims 1, 8 and 15);
			- predicting, via a predictive model, effects of one or more recommendations on one or more of cost, inventory space, product utilization rates, and effectiveness, for a local facility relative to overall operations at multiple facilities in a localized area containing the local facility, using the determined correlation and the aggregated medical resource usage data (as described in claims 1, 8, and 15); and
			- based on the predictive model, automatically order additional medical products for the local facility, wherein usage of the medical products may inform supply status and serve as a trigger for the automatic ordering (as described in claims 1, 8, and 15).
		- However, in analogous art of medical systems and methods for determining best clinical and operational practices, Mohlenbrock teaches a system and method, comprising:
			- determining a correlation between successful outcomes from the outcome data and one or more of the data pertaining to the medical products, disposal records of the medical products, and location data of the medical products (as described in claims 1, 8 and 15) (Mohlenbrock, paragraph [0198]; Paragraph [0198] teaches that the system includes a quality improvement feature which enables physicians and hospitals to correlate every physician’s diagnostic and treatment resources (i.e., data of medical products) with the hospital’s objectively defined, superior, patient outcomes (i.e., a correlation between successful outcomes and data pertaining to a hospital’s medical products) in order to treat patients in the most effective and efficient manner possible.); and
			- wherein the successful outcome is determined based on a comparison to an average or expected outcome from the aggregated medical resource usage data (as described in claims 1, 8, and 15) (Mohlenbrock, paragraphs [0020] and [0066]; Paragraph [0066] teaches that Figure 5 depicts a four-quadrant graph showing a scatter-gram of the same patient outcomes compared to internal risk-adjusted norms as FIG. 4 (i.e., comparing the patient outcome data to an average or expected outcome from the aggregated medical resource usage data), based on costs and length of stay, including a line of profitability, which is hospital specific.  The patients above the profitability line indicate the hospital received a profit for those patient compared to its expenses (i.e., successful outcomes).  Physicians want to understand where their performances are in relation to the norms and in relation with other providers before and during quality and cost efficiency improvement activities.  It is through the identification and repetitious utilization of the most efficient resources that physicians are able to continuously reduce variations that incrementally improve their own and the hospital’s outcomes.  The patients with the most efficient Cost and LOS outcomes are those located in the right, upper portion of the initial (larger) oval (i.e., successful outcomes are determined based on the comparison to the average or expected outcomes from the aggregated medical resource usage data).  As physicians reduce variations, using the processes of the best-demonstrated patients (in the right upper portion of the oval), the size of the new, 2 St. Deviation Ovals gets smaller and moves up and to the right (the Oval with dotted lines).   Further, paragraph [0020] that determining a correlation between medical resource data and patient outcomes is beneficial, because it helps to improve clinical and financial outcomes by helping physicians and hospital personnel reduce clinical and operational variations.
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for determining best clinical and operational practices at the time of the effective filing date of the claimed invention to modify the system, method, and non-transitory computer readable medium taught by Reiner, to incorporate steps and features directed to: (1) defining superior patient outcome data objectively; and (2) determining correlations between the superior patient outcome data and the physician diagnostic and treatment data, as taught by Mohlenbrock, in order to help improve clinical and financial outcomes. See Mohlenbrock, paragraph [0020]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for modeling healthcare costs and the quality of healthcare, Palmer teaches a system and method, comprising:
			- predicting, via a predictive model, effects of one or more recommendations on one or more of cost, inventory space, product utilization rates, and effectiveness, for a local facility relative to overall operations at multiple facilities in a localized area containing the local facility, using the determined correlation and the aggregated medical resource usage data (as described in claims 1, 8, and 15) (Palmer, paragraphs [0052], [0058], and [0094]; Paragraph [0058] teaches a predictive modeling system that is used for predictive planning and budgeting (PPB).  PPB is based upon predictive analytics (i.e., a predictive model).  PPB works on the procedural level to understand and determine the revenue and cost of individual medical procedures and treatments.  PPB uses this revenue/cost determination for individual procedures as the basis for benchmarking and Web-based planning and collaboration tools that support shared data and iterative planning, link plans to performance, enable dynamic planning as external factors change and to monitor progress towards performance goals.  In this way, the PPB aspect of the disclosed analytic and predictive modeling system disclosed herein enables hospitals and other healthcare organizations to determine which procedures and resources are increasing their profitability and which are contributing to their losses (i.e., predicting, via the predictive model, the effects of the recommendations on cost and effectiveness for multiple facilities).  Paragraph [0094] teaches that the system aggregates and analyzes data from a variety of validated databases that store empirical, financial and historical information (such as, but not limited to, Society of Thoracic Surgeons, Medicare, NY State database) and compare it to other validated but dissimilar databases which contain a blend of empirical and level A data (such as, but not limited to, the American College of Cardiology) for the purpose of understanding and effecting a disease along a more complete continuum of care, and then combining the aggregated and combined data with data from other hospitals on a regional or a national level (i.e., the data that is modeled is from the overall operations of multiple facilities within a localized area and compared to data collected from hospitals across a region or across the nation), corporate or national data or a more complete understanding of financial and clinical outcomes data.  Paragraph [0052] teaches that this feature is beneficial for generating a strategic business plan to improve operations, and to allow effective monitoring of various performance measures of a healthcare service line.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for modeling healthcare costs and the quality of healthcare at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium taught by Reiner, as modified in view of Mohlenbrock, to incorporate a step and feature directed to utilizing a predictive model to model the overall operations of multiple facilities within a localized area and compared to data collected from hospitals across the nation, as taught by Palmer, in order to generate a strategic business plan to improve operations, and to allow effective monitoring of various performance measures of a healthcare service line. See Palmer, paragraph [0052]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for monitoring and predicting the availability of medical resources in a medical facility, Yelton teaches a system and method, comprising:
			- based on the predictive model, automatically order additional medical products for the local facility, wherein usage of the medical products may inform supply status and serve as a trigger for the automatic ordering (as described in claims 1, 8, and 15) (Yelton, paragraphs [0040] and [0058]; Paragraph [0040] teaches that an inventory prediction component 32 (i.e., a predictive model) may monitor stocked medical supplies related to a treatment of medical facility patients.  The inventory prediction component 32 may also estimate an amount of predicted medical supplies needed to perform the treatment of each of the medical facility patients.  In some embodiments, the inventory prediction component 32 may generate a report depicting the amount of stocked medical supplies and/or the amount of predicted medical supplies.  The inventory prediction component 32 may also interface and/or communicate internally with those responsible for ordering and/or stocking supplies or externally with third party medical supply suppliers to order additional medical supplies (i.e., the predictive model is able to order additional medical products for the facility based on the usage rate of medical products at the facility, where the usage of the medical products provides a supply status and serves as a trigger for automatically ordering the additional medical products).  Paragraph [0058] teaches that this feature is beneficial for ordering an appropriate amount of medical products to have enough of the medical products on hand for patient needs.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for monitoring and predicting the availability of medical resources in a medical facility at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium taught by Reiner, as modified in view of: Mohlenbrock and Palmer, to incorporate a step and feature directed to implementing software that is able to automatically order additional medical supplies that are estimated to be needed to perform patient treatment at a medical facility, as taught by Yelton, in order to order an appropriate amount of medical products to have enough of the medical products on hand for patient needs. See Yelton, paragraph [0058]; see also MPEP § 2143 G.

	Regarding claims 3, 10, and 17,
		- The combination of Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, teaches the limitations of: claim 1 (which claim 3 depends on); claim 8 (which claim 10 depends on); and claim 15 (which claim 17 depends on), as described above.
		- Reiner further teaches a system, method, and non-transitory computer readable medium, wherein:
			- the outcome data is derived at least in part from operational data transmitted by a medical device used during the procedure (as described in claims 3, 10, and 17) (Reiner, paragraph [0180]; Paragraph [0180] teaches that in an automated mode of operation, a wearable technology (e.g., smart watch, pulse oximeter) (i.e., a medical device) may continuously monitor data measurements (e.g., pulse, respiratory rate) and record time stamped data whenever the established baseline data (or defined threshold) is exceeded (i.e., outcome data is derived from operational data transmitted by a medical device worn by the patient).).
	The motivations and rationales to modify the system, method, and non-transitory computer readable medium taught by Reiner, in view of: Mohlenbrock; Palmer; and Yelton, described in the analysis of the obviousness rejection of claims 1, 8, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Reiner (Pub. No. US 2017/0068792), as modified in view of: Mohlenbrock et al. (Pub. No. US 2016/0034648); Palmer et al. (Pub. No. US 2011/0166883); and Yelton et al. (Pub. No. US 2011/0087502), as applied to claims 1, 8, and 15 above, and further in view of:
- Okumoto et al. (Pub. No. US 2008/0019868).

	Regarding claims 2, 9, and 16,
		- The combination of Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, teaches the limitations of: claim 1 (which claim 2 depends on); claim 8 (which claim 9 depends on); and claim 15 (which claim 16 depends on), as described above.
		- The combination of Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, does not explicitly teach, a system, method, and non-transitory computer readable medium, wherein:
- the disposal records are derived at least in part from disposal bins configured to automatically record an amount of medical products disposed into the bins (as described in claims 2, 9, and 16).
		- However, in analogous art of medical analyzing systems and methods, Okumoto teaches a system and method, wherein:
			- the disposal records are derived at least in part from disposal bins configured to automatically record an amount of medical products disposed into the bins (as described in claims 2, 9, and 16) (Okumoto, paragraph [0052]; Paragraph [0052] teaches a way of disposing of cuvettes.  Paragraph [0052] further teaches that the memory 76 of the main body 11 stores the number of the cuvettes thrown into the waste container pod 81 (i.e., a disposal bin).  The control CPU 75 increases its count by one every time a cuvette 2 is disposed of (i.e., automatically recording an amount of medical products disposed into the bin).  Paragraph [0052] teaches that this feature is beneficial for notifying a user a state of a waste container box.  For example, paragraph [0052] teaches that this feature will inform a user when the waste container pod 81 has become substantially full.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical analyzing systems and methods at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium taught by Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, to incorporate the step and feature directed to automatically recording the amount of medical products disposed in a waste container box, as taught by Okumoto, in order to notify a user when a waste container is substantially full and needs to be emptied. See Okumoto, paragraph [0052]; see also MPEP § 2143 G.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Reiner (Pub. No. US 2017/0068792), as modified in view of: Mohlenbrock et al. (Pub. No. US 2016/0034648); Palmer et al. (Pub. No. US 2011/0166883); and Yelton et al. (Pub. No. US 2011/0087502), as applied to claims 3, 10, and 17 above, and further in view of:
- Malinouskas et al. (US Pub. No. US 2011/0125138).

	Regarding claims 4, 11, and 18,
		- The combination of Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, teaches the limitations of: claim 3 (which claim 4 depends on); claim 10 (which claim 11 depends on); and claim 17 (which claim 18 depends on), as described above.
		- The combination of Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, does not explicitly teach, a system, method, and non-transitory computer readable medium, wherein:
- the operational data includes a recordation by the medical device of a number of staple firings that were fired by the medical device during the procedure (as described in claims 4, 11, and 18).
		- However, in analogous art of surgical systems, methods, and devices, Malinouskas teaches a system, method, and device, wherein:
			- the operational data includes a recordation by the medical device of a number of staple firings that were fired by the medical device during the procedure (as described in claims 4, 11, and 18) (Malinouskas, paragraph [0114]; Paragraph [0114] teaches that the console 100 may also track inventory by, e.g., recording a number of staples, cartridges, or other devices used by surgical instrument 200a, 200b, 200c (i.e., recording the number of staple firings that were fired by the medical device during a procedure).  Paragraph [0114] further teaches that this feature is beneficial, because it may allow staples to be tracked and trends or problems with particular staple batches or types may be identified.).
	Therefore, it would have been obvious to one of ordinary skill in the art of surgical systems, methods, and devices at the time of the effective filing date to further modify the system, method, and non-transitory computer readable medium taught by Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, to incorporate the step and feature directed to recording the number of staples used by a surgical instrument, as taught by Malinouskas, in order to help track staples, which may help to identify trends or problems with particular staple batches or types. See Malinouskas, paragraph [0114]; see also MPEP § 2143 G.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Reiner (Pub. No. US 2017/0068792), as modified in view of: Mohlenbrock et al. (Pub. No. US 2016/0034648); Palmer et al. (Pub. No. US 2011/0166883); and Yelton et al. (Pub. No. US 2011/0087502), as applied to claims 1, 8, and 15 above, and further in view of:
- Nawana et al. (US Pub. No. US 2014/0081659).

Regarding claims 5, 12, and 19,
		- The combination of Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, teaches the limitations of: claim 1 (which claim 5 depends on); claim 8 (which claim 12 depends on); and claim 15 (which claim 19 depends on), as described above.
		- The combination of Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton does not explicitly teach, a system, method, and non-transitory computer readable medium, wherein:
			- the one or more recommendations comprises a recommendation to substitute use of a first medical product for use of a second medical product during a specific medical procedure (as described in claims 5, 12, and 19).
		- However, in analogous art of systems and methods for surgical planning and providing recommendations for surgical treatment, Nawana teaches a system and method, wherein:
			- the one or more recommendations comprises a recommendation to substitute use of a first medical product for use of a second medical product during a specific medical procedure (as described in claims 5, 12, and 19) (Nawana, paragraph [0173]; Paragraph [0173] teaches that the SPP module 218 can be configured to suggest (i.e., recommend) one or more alternates for one or more selections by the user for se in the surgical procedure.  Using surgical instruments as an example, the suggested alternate(s) can be instrument(s) (i.e., a recommendation to use a second medical product) similar to the selected instrument (i.e., the first medical product) as determined by previous correlations made between different surgical instruments.  Further, paragraph [0173] teaches that the suggested alternative instruments help to inform a user of (i) instruments that may make the procedure easier to perform, and (ii) instruments that may be less costly than the selected instrument.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for surgical planning and providing recommendations for surgical treatment at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium taught by Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, to incorporate the surgical instrument alternative suggestion step and feature, as taught by Nawana, in order to help inform a user of (i) instruments that may make the procedure easier to perform, and (ii) instruments that may be less costly than the selected instrument. See Nawana, paragraph; see also MPEP § 2143 G.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Reiner (Pub. No. US 2017/0068792), as modified in view of: Mohlenbrock et al. (Pub. No. US 2016/0034648); Palmer et al. (Pub. No. US 2011/0166883); and Yelton et al. (Pub. No. US 2011/0087502), as applied to claims 1, 8, and 15 above, and further in view of:
- Debusk et al. (Pub. No. US 2015/0127362); and
- Malinouskas et al. (Pub. No. US 2011/0125138).

	Regarding claims 6, 13, and 20,
		- The combination of Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, teaches the limitations of: claim 1 (which claim 6 depends on); claim 8 (which claim 13 depends on); and claim 15 (which claim 20 depends on), as described above.
		- The combination of Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, does not explicitly teach, a system, method, and non-transitory computer readable medium, wherein:
- the one or more recommendations comprises a recommendation to reduce a number of staple firings that are fired by a medical device during a specific medical procedure (as described in claims 6, 13, and 20).
		- However, in analogous art of systems and methods for tracking the consumption of medical items during a medical procedure, Debusk teaches a system and method, comprising:
			- a recommendation to reduce a number of a medical resources that are used during a specific medical procedure (similar to the limitation described in claim 6, 13, and 20) (Debusk, paragraph [0118]; Paragraph [0118] teaches that the hospital computer system 32 or the Medical Item Inventory Application 40 analyzes the post-op unused-item lists generated during multiple procedures of the same type and for the same doctor to determine trends in the lack of usage of certain medical items that are listed on BOM’s [Bill of Materials] (step 146).  This trend data may be used to revise the BOM’s for certain procedures/doctors.  For example, if the trend data indicates that in 90% of hip replacement surgeries (i.e., a specific medical procedure) performed by Dr. Jones only three sponges of a particular type (i.e., a number of a medical resource) are used out of the five called for on the BOM, the BOM may be revised to call for only three sponges (i.e., recommending reducing the number of a medical resource that is used during a specific medical procedure).  Paragraph [0118] further teaches that these revisions to the medical resources that are used in a medical procedure are beneficial, because they would (i) reduce the effort and cost associated with returning unused items to a stock room, and (ii) decrease traffic in and out of the procedure room during a procedure which would decrease the chances of a site infection.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for tracking the consumption of medical items during a medical procedure at the time of the effective filing date to further modify the system, method, and non-transitory computer readable medium taught by Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, to incorporate a step and feature directed to recommending the reduction of a number of a medical resources that are used during a specific medical procedure, as taught by Debusk, in order to help (i) reduce the effort and cost associated with returning unused items to a stock room, and (ii) decrease traffic in and out of the procedure room during a procedure which would decrease the chances of a site infection. See Debusk, paragraph [0118]; see also MPEP § 2143 G.
		- Further, in analogous art of surgical systems, methods, and devices, Malinouskas teaches a system, method, and device, wherein:
			- the medical resources that are used are staple firings that are fired by a medical device during a medical procedure (Malinouskas, paragraph [0114]; Paragraph [0114] teaches that the console 100 may also track inventory by, e.g., recording a number of staples, cartridges, or other devices used by surgical instrument 200a, 200b, 200c (i.e., recording the number of staple firings that were fired by the medical device during a procedure).  Paragraph [0114] further teaches that this feature is beneficial, because it may allow staples to be tracked and trends or problems with particular staple batches or types may be identified.).
	Therefore, it would have been obvious to one of ordinary skill in the art of surgical systems, methods, and devices at the time of the effective filing date to further modify the system, method, and non-transitory computer readable medium taught by Reiner, as modified in view of: Mohlenbrock; Palmer; Yelton; and Debusk, to incorporate a step and feature directed to recording the number of staples used by a surgical instrument, as taught by Malinouskas, in order to help track staples, which may help to identify trends or problems with particular staple batches or types. See Malinouskas, paragraph [0114]; see also MPEP § 2143 G.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Reiner (Pub. No. US 2017/0068792), as modified in view of: Mohlenbrock et al. (Pub. No. US 2016/0034648); Palmer et al. (Pub. No. US 2011/0166883); and Yelton et al. (Pub. No. US 2011/0087502), as applied to claims 1, 8, and 15 above, and further in view of:
- Debusk et al. (Pub. No. US 2015/0127362).

	Regarding claims 7 and 14,
		- The combination of Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, teaches the limitations of: claim 1 (which claim 7 depends on); and claim 8 (which claim 14 depends on), as described above.
		- The combination of Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, does not explicitly teach, a system and method, wherein:
- the one or more recommendations comprises a recommendation to reduce a rate of use of the medical product during a specific medical procedure (as described in claims 7 and 14).
		- However, in analogous art of systems and methods for tracking the consumption of medical items during a medical procedure, Debusk teaches a system and method, wherein:
			- the one or more recommendations comprises a recommendation to reduce a rate of use of the medical product during a specific medical procedure (as described in claims 7 and 14) (Debusk, paragraph [0118]; Paragraph [0118] teaches that the hospital computer system 32 or the Medical Item Inventory Application 40 analyzes the post-op unused-item lists generated during multiple procedures of the same type and for the same doctor to determine trends in the lack of usage of certain medical items that are listed on BOM’s [Bill of Materials] (step 146).  This trend data may be used to revise the BOM’s for certain procedures/doctors.  For example, if the trend data indicates that in 90% of hip replacement surgeries (i.e., a specific medical procedure) performed by Dr. Jones only three sponges of a particular type (i.e., a medical product) are used out of the five called for on the BOM, the BOM may be revised to call for only three sponges (i.e., recommending reducing the rate of a medical product that is used during a specific medical procedure).  Paragraph [0118] further teaches that these revisions to the medical resources that are used in a medical procedure are beneficial, because they would (i) reduce the effort and cost associated with returning unused items to a stock room, and (ii) decrease traffic in and out of the procedure room during a procedure which would decrease the chances of a site infection.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for tracking the consumption of medical items during a medical procedure at the time of the effective filing date to further modify the system, method, and non-transitory computer readable medium taught by Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, to incorporate a step and feature directed to recommending the reduction of a number of a medical resources that are used during a specific medical procedure, as taught by Debusk, in order to help (i) reduce the effort and cost associated with returning unused items to a stock room, and (ii) decrease traffic in and out of the procedure room during a procedure which would decrease the chances of a site infection. See Debusk, paragraph [0118]; see also MPEP § 2143 G.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Reiner (Pub. No. US 2017/0068792), as modified in view of: Mohlenbrock et al. (Pub. No. US 2016/0034648); Palmer et al. (Pub. No. US 2011/0166883); and Yelton et al. (Pub. No. US 2011/0087502), as applied to claims 1, 8, and 15 above, and further in view of:
- Romeo et al. (Pub. No. US 2018/0165780).

	Regarding claims 21 and 22,
		- The combination of Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, teaches the limitations of: claim 1 (which claim 21 depends on); and claim 8 (which claim 22 depends on), as described above.
		- The combination of Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, does not explicitly teach, a system and method, comprising:
- generating a medical recommendation to update one or more control programs specific to the local facility based on the predictive model and characteristics of the local facility, wherein the medical recommendation is based on the aggregated medical resource usage data that shows improvements realized by one or more similarly situated medical facilities (as described in claims 21 and 22); and
			- implementing the medical recommendation by deploying the update to the one or more control programs at the local facility (as described in claims 21 and 22).
- However, in analogous art of systems and methods for generating suggestive actions for improving the efficiency and/or finances of a clinic or healthcare practice, Romeo teaches a system and method, comprising:
			- generating a medical recommendation to update one or more control programs specific to the local facility based on the predictive model and characteristics of the local facility, wherein the medical recommendation is based on the aggregated medical resource usage data that shows improvements realized by one or more similarly situated medical facilities (as described in claims 21 and 22) (Romeo, paragraph [0053]; Paragraph [0053] teaches that a set of filters, for example, can be applied to clinical data that has been accumulated on an industry-wide basis, whether nationally, regionally (i.e., the data that is aggregated is from multiple facilities within “a localized area”), internationally, etc.  Pulling such industry clinical data can be relevant when attempting to determine industry trends, practices, revenues, etc. as a point of comparison, or as a type of performance benchmark.  Accordingly, at operation 120, the pulled local clinical data and the pulled industry clinical data may be compared (i.e., comparing medical resource usage data from the local facility to the aggregated medical resource usage data from the multiple facilities within the region, i.e., localized area), and at operation 125, the comparative data can be displayed.  Further still, suggestions can be displayed based on the comparative data (i.e., generating a recommendation based on the comparison).  Like the suggestions applicable to the pulled local data, suggestions can also be made based on, e.g., how the local clinical data matches or fails to match up with the industry clinical data.  For example, if a particular protocol for rehabilitating patients with a particular medical issue appear to result in a better success rate than the protocol being utilized by the clinic, a suggestion can be made to implement the industry-used protocol at the clinic (i.e., generating a medical recommendation to update one or more control programs specific to the local facility based on the comparison with the aggregated medical resource usage data from multiple facilities within the localized area, where the aggregated medical resource usage data from the multiple facilities within the localized area shows better success rates are being realized at the multiple facilities within the localized area).  NOTE: Claim Interpretation – Based on the analysis described in the indefiniteness rejections above under the Claim Rejections - 35 U.S.C. § 112(b) Section above, the phrase “one or more similarly situated medical facilities” is interpreted and read the same as “one or more facilities within the same region”.  This interpretation is believed to be reasonable based on Applicant’s open-ended description in the specification filed on March 29, 2018 at paragraph [0247], where Applicant describes similarly situated facilities as those “either in its [the local facility’s] region, according to a similar size, and/or according to similar practices or patients, and the like.”); and
			- implementing the medical recommendation by deploying the update to the one or more control programs at the local facility (as described in claims 21 and 22) (Romeo, paragraphs [0020] and [0074]; Paragraph [0074] teaches that at operation 254, one or more aspects of the suggestion may be determined.  For example, workflow engine 215 may receive a suggestion (i.e., deploying the medical recommendations) regarding how to improve patient outcomes based on pulled physician notes from EMR and by linking data gleaned from the pulled physician notes to product use a physical therapy system.  This can be the result of a business rule including action 306 and outcome 310 illustrated in FIG. 3.  The suggestion to improve patient outcomes may involve utilizing a new product and implementing a new or revised protocol for rehabilitation (i.e., updating the one or more control programs at the local facility in order to improve patient outcomes).  Accordingly, a first aspect of the suggestion may be utilization of the new product, such as a new knee or elbow brace. It follows that a second aspect of the suggestion may be the new or revised protocol for rehabilitation utilizing the new product.  Paragraph [0020] teaches that these features are beneficial for efficiently managing a healthcare practice, reducing costs, identifying areas for improvement, and making suggestions to realize such improvements.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for generating suggestive actions for improving the efficiency and/or finances of a clinic or healthcare practice at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium taught by Reiner, as modified in view of: Mohlenbrock; Palmer; and Yelton, to incorporate the steps and features directed to: generating and implementing suggestions to change protocols at a medical facility, as taught by Romeo, in order to: efficiently manage a healthcare practice; reduce costs, identify areas for improvement; and make suggestions to realize such improvements. See Romeo, paragraph [0020]; see also MPEP § 2143 G.

Prior Art Made of Record and Not Relied Upon
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
- Fabian (Pub. No. US 2017/0177807):  Fabian discloses a system and method for automatically creating a surgical team schedule which includes automatically managing and optimizing the supplies and medicines utilized in surgical procedures. See Fabian, Abstract.  Paragraph [0025] teaches that medical staff actions such as surgeon movements may be monitored and compared with that particular surgeon’s own norms, so that out of the norm conditions are spotted and staff are given a chance to change a course of direction to achieve enhanced levels of safety and efficiency.  During the actual surgical procedure, the use of supplies and medicines may also be tabulated (i.e., “aggregating medical resource usage data”, as described in claims 1, 8, and 15) and compared to norms. Fabian, paragraph [0025].
- Forrest et al. (Pub. No. US 2016/0220323):  Forrest discloses a method and apparatus for selecting instruments for an orthopedic implant procedure. See Forrest, Abstract.  Paragraph [0066] discloses system is capable of determining a reduced set of implants and instruments at step 121 (i.e., similar to step of “recommending the reduction of a rate of a medical product during a specific medical procedure”, described in claims 7 and 14).  Paragraph [0094] teaches that after the system confirms a surgery schedule, the system generates a suggested kit or reduced kit set of implant components and instruments (i.e., similar to step of “recommending the reduction of a rate of a medical product during a specific medical procedure”, described in claims 7 and 14).  In step 426, the surgeon confirms the reduced component and instruments set or makes edits to the same. Forrest, paragraph [0094]. 
- Moore et al. (Pub. No. US 2009/0172773):  Moore discloses a system and method for syndication and management of structured and unstructured data to assist healthcare institutions. See Moore, Abstract.  Paragraphs [0948]-[0997] teach that the system includes various devices which may be able to publish syndicated data, where the data may include, the performance of the device (e.g., consistency with established safety parameters) (i.e., similar to “aggregating data medical resource data comprising data pertaining to an indication of efficiency of medical products”, described in claims 1, 8, and 15), the amount of device usage (i.e., similar to “aggregating data medical resource data usage data”, described in claims 1, 8, and 15), personnel using the device, patients with whom the device was operated, and so forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686